Citation Nr: 1027039	
Decision Date: 07/20/10    Archive Date: 07/28/10

DOCKET NO.  09-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected loss of motion of the right (dominant) wrist.  

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected residuals of a fracture of the proximal head of 
the right first metacarpal joint.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to November 
1957.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from an October 2007 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (the RO).  

In December 2009, the Veteran testified at a personal hearing, 
conducted via videoconferencing, before the undersigned Acting 
Veterans Law Judge.  A copy of the transcript of that hearing has 
been associated with the Veteran's claims folder.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.  


REMAND

Unfortunately, a remand of the Veteran's claims is necessary.  
The Board regrets the delay caused by this remand.  After a 
thorough review of the claims folder, however, the Board finds 
that further evidentiary development is necessary prior to a 
final adjudication of these issues.

The Veteran was last accorded a VA examination of his right wrist 
and right thumb in July 2007.  That physical evaluation 
demonstrated swelling, pain, and limitation of motion of the 
right wrist and right thumb.  Specifically, the Veteran's right 
wrist movement was severely limited, and repetitive motion 
testing could not be completed due to severe pain.  The examiner 
observed that the Veteran did not wear a brace on his right 
wrist.  

Subsequently, the Veteran has asserted that both of these 
disabilities have increased in severity.  Specifically, at the 
personal hearing conducted before the undersigned in December 
2009, the Veteran testified that he "can't do anything" with 
his right hand due to the pain and functional loss manifested by 
the service-connected disabilities now on appeal.  In addition, 
he described increasing difficulty grasping objects and 
performing daily activities.  See the December 2009 hearing 
transcript at pages 5, 8, 9 and 12-16.  

Indeed, at a November 2007 VA outpatient treatment session, the 
Veteran complained of "very severe right thumb and wrist pain."  
Although the treating physician opined that the Veteran's pain 
was "probably a little bit out of proportion" to his pathology, 
later in July 2009, this same doctor noted that the Veteran's 
thumb arthritis had "gotten a lot worse."  Also, in October 
2009, this physician described the Veteran's thumb arthritis as 
"significant."  

In any event, and in this regard, the Board has considered the 
Veteran's complaints of increased right wrist and right thumb 
pain-statements that he is competent to report symptoms because 
such actions come to him through his senses and, as such, require 
only personal knowledge rather than medical expertise.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  As a lay person, however, he 
is not competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482, 494-495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 
580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's 
General Counsel has indicated that, when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994).  In light of the Veteran's contentions of 
increased right wrist and thumb symptomatology since the most 
recent examination in July 2007, the Board finds that additional 
VA examination is necessary to determine the current nature and 
extent of these service-connected disabilities.

Moreover, the Veteran asserted that he continues to receive VA 
treatment for the service-connected disabilities on appeal 
herein.  See the December 2009 VA hearing transcript at page 4.  
Accordingly, ongoing medical records should also be obtained.  38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  While it appears that the 
Veteran has submitted more recent VA treatment records, review of 
the Veteran's claims file indicates that the RO last requested 
updated VA treatment records in April 2009.  As such, upon 
remand, the AMC should request all treatment records dated from 
April 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of right wrist and right 
thumb treatment that the Veteran may have 
received at the VA Medical Center in 
Pittsburgh, Pennsylvania, since April 2009.  
Associate all such available records with 
the claims folder.

2.  Schedule the Veteran for an examination 
to determine the nature and extent of his 
service-connected right wrist and right 
thumb disabilities.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  Any 
testing deemed necessary, including X-rays, 
should be performed.

With regard to the right wrist disability 
in particular, the examiner should discuss 
whether this service-connected disability 
results in functional ankylosis-either 
favorable or unfavorable.  If any ankylosis 
of this joint is found, the examiner should 
stipulate whether such ankylosis is 
favorable or unfavorable and should provide 
the extent of such ankylosis in degrees.  

With regard to the right thumb disability 
in particular, the examiner should note 
whether this disability results in 
functional impairment congruent with 
amputation of that digit or results in 
limitation of other fingers or interference 
with the overall function of the right 
hand.  

With regard to both the right wrist and the 
right thumb disorders, the examiner should 
discuss whether these disabilities exhibit 
weakened movement, excess fatigability, or 
incoordination.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of motion 
lost.  Further, the examiner should express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or repeatedly over 
a period of time.  

The examiner should also address the 
impact of the service-connected right 
wrist and right thumb disabilities on the 
Veteran's ability to work (regardless of 
his age).  

A complete rationale for all opinions 
expressed must be provided.  

3.  The RO should then readjudicate the 
increased rating claims on appeal in light 
of all of the evidence of record.  If the 
claims remain denied to any extent, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC) and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2009).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).  



______________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).  


